DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-3, 6, and 9 are objected to because of the following informalities:  
Regarding claim 2, the claim recites the limitation “a lens” in line 1 of the claim. Since it is readily apparent that this is referring to the same lens previously defined in Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the 
Regarding claims 3, 6, and 9, the claims each recite the limitation “a first injection molding process” in lines 1-2 of the claims. Since it is readily apparent that this is referring to the same “first injection molding process” previously defined in Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the 
Regarding claim 9, the limitation “applying an adhesive, punching a hole or forming a slot on the circuit board” in lines 2-3 of the claim is grammatically , or forming a slot on the circuit board-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bottom of the lens" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 8 recites the limitation "the incident surface" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully an 
Claim 11 recites the limitation “the outside of the light-emitting apparatus” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --an 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarsa et al. (US 2013/0134445, hereinafter “Tarsa”).
Regarding claim 1, Tarsa discloses a method for manufacturing a light-emitting apparatus (method 200; see Figs. 17-20; Abstract; par. [0088]), comprising carrying out a first injection molding process around each of a plurality of light sources disposed on a circuit board to form a lens holder surrounding the light source (lens holders in the form of intermediate elements 104 are injection molded around a plurality of LEDs 102 on a mount surface 100 in steps 204 and 206; see Figs. 7, 11, 17-20; para. [0090]-[0092], 

Regarding claim 2, Tarsa discloses wherein the step of disposing the lens in the lens holder comprises carrying out a second injection molding process on an interior space of the lens holder to form the lens surrounding the light source (the lens 112 formed in step 210 can also be formed by injection molding by being introduced through the use of a dispensing tip 302 injecting a lens material into the cavity 110 formed by mold 108 and lens holders 104; see Figs. 8, 12, 17-20; para. [0094]-[0096], [0114]-[0115]).

Regarding claim 4, Tarsa discloses wherein the step of disposing the lens in the lens holder comprises inserting and fixing the lens adaptive to the shape of an inner surface of the lens holder into the lens holder (in step 210 a lens material is introduced over the LEDs 102 within the cavity 110 formed by mold 108 and lens holders 104 to form a lens or primary optical element 112 which is fixed within a corresponding lens holder after being cured in the next step 212; see Figs. 8, 12, 17-20; para. [0094]-[0096], [0114]-[0115]).

Regarding claim 10, Tarsa discloses wherein the plurality of light sources are a plurality of LED lamps regularly arrayed on the circuit board (plurality of LEDs 102 arranged on a mount surface or substrate 100; see Figs. 4, 7-8, 11-12, 17-20; par. [0090]-[0091], [0100]-[0102]), and the circuit board is a flexible circuit board or a printed circuit board (the circuit board 100 is a printed circuit board or any other suitable structure; see Figs. 4, 7-8, 11-12, 17-20; par. [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US 2013/0134445) in view of Marquardt et al. (US 2014/0268810, hereinafter “Marquardt”).  The teachings of Tarsa have been discussed above.
However, the teachings of Tarsa fail to disclose or fairly suggest prior to the step of carrying out the first injection molding process, disposing a light source cover on the circuit board for covering each light source, wherein a space exists between the light source cover and the light source so as to form a first air gap.
Marquardt teaches a light-emitting apparatus comprising a plurality of light sources disposed on a circuit board (a plurality of LEDs 14 are disposed on a PCB 12; see Figs. 1-2, 4; para. [0018]-[0021], [0025]), a lens molded over the plurality of light sources (outer optic 18 defines a plurality of lenses which are molded over a corresponding light source 14; see Figs. 1-2, 4; para. [0019]-[0026]), and a light source cover disposed on the circuit board for covering each light source (an inner optic 16 is molded onto the circuit board 12 over a corresponding light source 14 prior to molding the lens 18 over each light source; see Figs. 2, 4; para. [0019]-[0020], [0022]-[0025]), wherein a space exists between the light source cover and the light source so as to form a first air gap (air gap 24; see Figs. 2, 4; par. [0019]).
Therefore, in view of Marquardt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by disposing a light source cover on the circuit board for covering each light source prior to the step of carrying out the first injection molding process, such that a space exists between the light source cover and the light source forming a first air gap.  One would have been motivated to modify the known method of Tarsa by disposing a .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US 2013/0134445) in view of Loh et al. (US 7,456,499, hereinafter “Loh”). The teachings of Tarsa have been discussed above.
However, regarding claim 5, the teachings of Tarsa fail to disclose or fairly suggest the step of fixing the lens into the lens holder comprises fixing the lens into the lens holder by clamping.
Loh teaches a light-emitting apparatus (light emitting die package 10; see Figs. 1A-2B; col. 3, lines 62-67; col. 4, lines 1-31, 41-54) comprising a lens holder disposed around a light source disposed on a circuit board (a molded body 40 is disposed on a lead frame 20 around an LED assembly 50; see Figs. 1A-2B; col. 4, lines 4-31); and a lens disposed in the lens holder to form the light-emitting apparatus capable of emitting light when the circuit board is energized (a lens 70 is coupled to the lens holder 40; see Figs. 1A-2B, 4; col. 4, lines 41-54; col. 5, lines 55-64; col. 6, lines 31-33, 46-58); wherein the lens is inserted and fixed into the lens holder adaptive to the shape of an inner surface of the lens holder by clamping (the lens 70 is shaped to correspond to the shape of an inner surface of the lens holder 40 and is rigidly attached to the lens holder 
Therefore, in view of Loh, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by fixing the lens into the lens holder by clamping during the step of fixing the lens into the lens holder. One would have been motivated to modify the known method of Tarsa by fixing the lens into the lens holder by clamping during the step of fixing the lens into the lens holder, as taught by Loh, in order to more securely attach the lens and lens holder together and ensure they remain fixed to each other.

However, regarding claim 6, the teachings of Tarsa fail to disclose or fairly suggest the step of carrying out the first injection molding process to form the lens holder further comprises during carrying out of the first injection molding process, forming, on one side of the inner surface of the lens holder near the light source, an inner edge suitable for being clamped with the lens.
Loh further teaches an inner edge suitable for being clamped with the lens is formed on one side of an inner surface of the lens holder near the light source (the opening 42 of the lens holder 40 which surrounds the light source 50 defines an inner edge on its inner surface for being clamped to the lens 70; see Figs. 1A, 1C-2B, 4; col. 4, lines 41-54; col. 6, lines 31-33, 46-58).
Therefore, in view of Loh, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by forming an inner edge suitable for being clamped with the lens on one side of the 

Regarding claim 7, Loh further teaches wherein the inner edge comprises an annular convex part for being clamped with the lens (the opening 42 of the lens holder 40 defines on an upper portion thereof an annular convex part along its perimeter which is shaped to correspond to the shape of a ledge 73 on the lens 70; see Figs. 1C-2B; col. 4, lines 41-54; col. 6, lines 31-33, 46-68), and a bottom of the lens has an annular concave part for being clamped with the annular convex part (a bottom of the lens 70 includes a ledge 73 which defines an annular concave part along the bottom of the lens which corresponds in shape to the convex part defined by the upper portion along the perimeter of the opening 42 of the lens holder 40; see Figs. 1C-2B, 4; col. 4, lines 41-54; col. 5, lines 55-64; col. 6, lines 31-33, 46-58).

However, regarding claim 8, the teachings of Tarsa fail to disclose or fairly suggest an incident surface of the lens has a curved structure or a flat structure covering the light source, and when the lens is fixed into the lens holder, a space exists between the incident surface and the light source so as to form a second air gap.

Therefore, in view of Loh, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by providing an incident surface of the lens with a curved structure or a flat structure covering the light source such that when the lens is fixed into the lens holder, a space exists between the incident surface and the light source to form a second air gap. One would have been motivated to modify the known method of Tarsa by providing an incident surface of the lens with a curved structure or a flat structure covering the light source such that when the lens is fixed into the lens holder, a space exists between the incident surface and the light source to form a second air gap, as taught by Loh, in order to improve the scattering of light emitted by the light source prior to exiting the lens and being emitted by the light-emitting device (see Loh, col. 6, lines 5-16 for the motivation).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US 2013/0134445) in view of Madril (US 2016/0363302). The teachings of Tarsa have been discussed above.
However, regarding claim 9, the teachings of Tarsa fail to disclose or fairly suggest prior to the step of carrying out the first injection molding process, applying an adhesive, punching a hole, or forming a slot on the circuit board where the first injection molding process is carried out, so as to further fix the lens holder.
Madril teaches a light-emitting device (light collection and projection system 475; see Fig. 4; para. [0056], [0059]) comprising a lens holder disposed on a circuit board and surrounding each of a plurality of light sources (a carrier 456 is mounted onto a PCB 400 around individual LEDs 402, 404; see Fig. 4; para. [0056]-[0058]); and a lens disposed in the lens holder to form the light-emitting apparatus capable of emitting light when the circuit board is energized (lens 458; see Fig. 4; par. [0058]); further comprising applying an adhesive, punching a hole, or forming a slot on the circuit board where the lens holder is provided on the circuit board so as to further fix the lens holder (the circuit board 400 comprises mechanical indexing features in the form of holes 406 which receive corresponding mechanical indexing features in the form of feet 454 of the lens holder 456 to engage the lens holder to the circuit board; see Fig. 4; par. [0058]).
Therefore, in view of Madril, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by applying an adhesive, punching a hole, or forming a slot on the circuit board where the first injection molding process is carried out prior to the step of carrying out the first injection molding process, so as to further fix the lens holder.  One would have been motivated to modify the known method of Tarsa by applying an adhesive, punching a hole, or forming a slot on the circuit board where the first injection molding process is carried out prior to the step of carrying out the first injection molding process, so as to 

However, regarding claim 11, the teachings of Tarsa fail to specifically disclose installing a housing on an outside of the light-emitting apparatus for encapsulating the light-emitting apparatus.
Madril further teaches a housing is installed on an outside of the light-emitting apparatus for encapsulating the light-emitting apparatus (the light-emitting apparatus 475 is mounted within the body portion 108 of an LED-based lighting fixture 100 which serves as a housing; see Figs. 1, 4; para. [0039], [0059]).
Therefore, in view of Madril, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Tarsa by installing a housing on an outside of the light-emitting apparatus for encapsulating the light-emitting apparatus.  One would have been motivated to modify the known method of Tarsa by installing a housing on an outside of the light-emitting apparatus for encapsulating the light-emitting apparatus, as taught by Madril, in order to protect the light-emitting apparatus and its various components from damage.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists an additional reference considered pertinent to the claimed subject matter of lenses mounted in lens holders and corresponding to a specific light source in an array, with many components being manufactured by injection molding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875